Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s Amendment filed on November 30, 2021 has been fully considered and entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-25, 30 and 42-50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pimentel et al. (US 2013/0243386 A1) in view of Allen et al. (9,575,274).
Regarding claims 18, 25 and 50, Pimentel discloses an enclosure arrangement comprising: a housing (see paragraph 0056) defining an interior accessible through a cable port (a home, dwelling or building must have some sort of cable port for optical fiber cables to enter); and a cable management system (Figs. 5 and 9A-9C) disposed within the housing, the cable management system including comprising: at least one body section (200b in Fig. 5), the body section having a base that defines a top face and a plurality of sides, and the at least two of the sides of the base defining mating features (583 in Fig. 11, see paragraph 0109); a pair of end sections (200a, 200c) each having a base, the bases of the end sections each defining a top face and a plurality of sides, wherein at least one side of the each base includes a mating feature for mating with the mating features of one of the sides of the base of the at least one body section, wherein the at least one side of the base of a first of the end sections is configured to abut one of the at least two sides of the base of the at least one body section when the first end section is mounted to the at least one body section (Figs. 9A-10A and paragraph 0108 disclose two portions of the flexible bridge 485 from respective adjacent 
Still regarding claims 18, 25 and 50, Pimentel teaches the claimed invention except for a modular cable spool which is removably mountable.  Allen discloses a cable management system (10 in Fig. 1) including a body section having a base (12) that defines a top face defining a cable management device mounting feature (20); and at least one modular cable spool (24) removably mountable to the cable management device mounting features, the at least one cable spool having a spool axis extending orthogonally from the respective top face, the at least one cable spool configured to allow cabling to be wrapped fully or partially around the spool axis.  Since both inventions relate to optical fibers, one having ordinary skill in the before the effective filing date of the claimed invention would have found it obvious to use a modular cable spool as disclosed by Allen in the optical enclosure of Pimentel for the purpose of enhancing the customizability of the optical enclosure.
Regarding claim 19, Pimentel discloses the end sections and the at least one body section each include walls positioned at the sides of the base in Fig. 5.

Regarding claim 21, Pimentel further discloses the box can take any standard shape in paragraph 0082.  The proposed combination of Pimentel and Allen teaches the claimed invention except for specifically stating curved walls.  However, walls having various shapes and curvatures are ubiquitous in the art of optical enclosures and as such, one having ordinary skill in the art at the time of the invention would have found it obvious to include curved walls in order to accommodate the space of the environment and to facilitate connection to any fasteners or wall mounts.
Regarding claims 22 and 23, the proposed combination of Pimentel and Allen teaches the claimed invention except for specifically stating a plurality of body sections.  However, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use any number of modules including multiple body section modules for the purpose of increasing the density of the device.
Regarding claim 24, Pimentel discloses the cable management device including a bend radius limiter (468) in paragraph 0100.
Regarding claim 30, Pimentel discloses the housing including a base and a cover that is movable relative to the base to provide selective access to the interior of the housing in paragraph 0056, since any home, building or dwelling unit will inherently include a base and a cover that is movable relative to the base to provide selective access to the interior.

Regarding claim 43, Pimentel discloses the peripheral wall having an oblong shape in Fig. 5.
Regarding claim 44, Pimentel discloses the peripheral wall having a rectangular shape in Fig. 5.
Regarding claim 45, Pimentel discloses the walls being extendable in Figs 8A-8D and paragraph 0101, when removable walls 402a-402d are inserted.
Regarding claim 46, Pimentel discloses the walls being solid in Fig. 5.
Regarding claim 47, Pimentel discloses the walls each defining an aperture (slots where 402a-402d are inserted) in Figs 8A-8D.
Regarding claims 48 and 49, Pimentel further discloses the mating features including a projection and a recess in paragraph 0109, which discloses boxes cascaded together via a coupling device such as a tube inserted into a grommet or other sealing structure.  The proposed combination of Pimentel and Allen teaches the claimed invention except for specifically stating the projection including a tab to interface with a recess in a snap-fit configuration.  However, mating features, especially those which are of a snap-fit configuration having a tab-like projection and a corresponding recess are ubiquitous in the art of optical devices and as such, one having ordinary skill in the art at the time of the invention would have found it obvious to include a snap-fit configuration for the purpose of efficiently and effectively coupling the optical boxes with a secure seal.

Response to Arguments
Applicant's arguments, see pages 6-7, with respect to claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.

Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 14, 2022